Order entered December 31, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01614-CV

                           IN THE INTEREST OF Z.S., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-1102-X

                                            ORDER
       Before the Court is the second motion of Pamela Sumler, Official Court Reporter for the

305th Judicial District Court of Dallas County, Texas, for an extension of time to file the

reporter’s record in this accelerated appeal. We GRANT the motion TO THE EXTENT that

the reporter’s record shall be filed ON OR BEFORE FRIDAY, JANUARY 3, 2014. See TEX.

R. APP. P. 35.3(c) (extension to file record in an accelerated appeal cannot exceed ten days).




                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE